       Case: 1:19-cv-00210-SA-RP Doc #: 109 Filed: 03/31/21 1 of 2 PageID #: 852




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     ABERDEEN DIVISION

CHARLES NANCE                                                                                   PLAINTIFF

v.                                                                                  No. 1:19CV210-SA-RP

CITY OF WEST POINT, ET AL.                                                                  DEFENDANTS


                ORDER DENYING PLAINTIFF’S MOTIONS [59], [60], [61], [66]
                       FOR THE COURT TO ISSUE SUBPOENAS

        This matter comes before the court on the plaintiff’s motions [59], [60], [61], [66] for the court

to issue subpoenas. In the first three motions, [59], [60], [61], the plaintiff seeks an order from the

court compelling Defendant Officer Kyle Eaves and the plaintiff’s former girlfriends, Leigh Ann Hall

and Britney Williams to appear at his deposition. As the defendants argued in their response to these

three motions, “The Federal Rules of Civil Procedure nor this Court’s Scheduling Order make no

provision for subpoenaing other parties (Eaves) nor third-parties (Hall and Williams) to attend a party’s

personal deposition. You cannot make other people come to your deposition.” Doc. 65 at 2.

        In his Motion [66] for Subpoena Duces Tecum, the plaintiff seeks documents regarding the

performance history and disciplinary files of the two defendant law enforcement officers. The

plaintiff’s claim against these officers is that they singled him out, individually, for harassment based

upon his race. Unsubstantiated complaints in personnel files are not discoverable; as such, the only

such complaints the plaintiff might obtain would be successful complaints regarding the officers’

conduct towards suspects sharing the plaintiff’s race. Sanford v. City of Detroit, 355 F. Supp 3d 619,

621-22 (E.D. Mich. 2019) (unsubstantiated complaints are not discoverable). In any event, it appears

from the pending motions for summary judgment that the deciding issues in this case are procedural, rather

than substantive, in nature. As such, the discovery the plaintiff seeks is not relevant to the dispositive

issues in this case, and should be denied, without prejudice, for that reason.
      Case: 1:19-cv-00210-SA-RP Doc #: 109 Filed: 03/31/21 2 of 2 PageID #: 853




       For the reasons set forth above, the instant motions [59], [60], [61] to compel the attendance of

others at the plaintiff’s deposition is DENIED. The plaintiff’s motion [66] for a subpoena duces

tecum is also DENIED, but without prejudice to his ability to re-urge it should the case move forward

after summary judgment on one or more substantive issues.

       SO ORDERED, this, the 31st day of March, 2021.



                                                        /s/ Roy Percy
                                                        UNITED STATES MAGISTRATE JUDGE
